Citation Nr: 1102053	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  06-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent 
prior to July 20, 2010, and greater than 20 percent thereafter, 
for lumbar disc disease, L5-S1, with scoliosis and spondylosis.

2.  Entitlement to an initial rating greater than 10 percent for 
degenerative disc disease of the cervical spine with spondylosis.

3.  Entitlement to an initial rating greater than 10 percent for 
left shoulder impingement syndrome.

4.  Entitlement to an initial rating greater than 10 percent for 
right shoulder impingement syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1995 to September 
1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision issued by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
A RO hearing was held in June 2006 on the Veteran's claims and a 
copy of the hearing transcript has been added to the record.

In April 2010, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development. 

In an October 2010 rating decision, the RO assigned a higher 
initial 20 percent rating effective July 20, 2010, for the 
Veteran's service-connected lumbar disc disease, L5-S1, with 
scoliosis and spondylosis.  Because the initial ratings assigned 
to the Veteran's service-connected lumbar disc disease, L5-S1, 
with scoliosis and spondylosis are not the maximum rating 
available for this disability, this claim remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, as will be explained below, the issues of 
entitlement to initial ratings greater than 10 percent for left 
shoulder impingement syndrome and for right shoulder impingement 
syndrome are addressed in the REMAND portion of the decision 
below and are REMANDED again to the RO/AMC.  VA will notify the 
Veteran if further action is required on her part.




FINDINGS OF FACT

1.  Prior to July 20, 2010, the Veteran's service-connected 
lumbar disc disease, L5-S1, with scoliosis and spondylosis, was 
manifested by, at worst, forward flexion to 110 degrees, a 
congenital defect with slight rotatory scoliosis at the 
lumbosacral junction, and left greater than transverse 
lumbosacral discomfort at all extremes of motion and with 
repetition.

2.  Effective July 20, 2010, the Veteran's service-connected 
lumbar disc disease, L5-S1, with scoliosis and spondylosis, is 
manifested by, at worst, forward flexion limited to 50 degrees.

3.  The Veteran's service-connected degenerative disc disease of 
the cervical spine with spondylosis is manifested by, at worst, 
complaints of chronic neck pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent 
prior to July 20, 2010, and greater than 20 percent thereafter, 
for lumbar disc disease, L5-S1, with scoliosis and spondylosis 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2010);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5003-5243 (2010).

2.  The criteria for an initial rating greater than 10 percent 
for degenerative disc disease of the cervical spine with 
spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2010);  38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DC 5003-5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for lumbar disc 
disease, L5-S1, with scoliosis and spondylosis and for 
degenerative disc disease of the cervical spine with spondylosis 
are "downstream" elements of the RO's grant of service 
connection for these disabilities in the currently appealed 
rating decision.  For such downstream issues, notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in 
cases where such notice was afforded for the originating issue of 
service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  In 
February 2004, VA notified the Veteran of the information and 
evidence needed to substantiate and complete these claims, 
including what part of that evidence she was to provide and what 
part VA would attempt to obtain for her.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. 
App. at 187.

With respect to the timing of the notice, the Board points out 
that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, the February 2004 VCAA notice was issued prior 
to the currently appealed rating decision issued in June 2004; 
thus, this notice was timely.  Because the Veteran's claims are 
being denied in this decision, any question as to the appropriate 
disability rating or effective date is moot.  See Dingess, 19 
Vet. App. at 473.  And any defect in the notices provided to the 
Veteran and her service representative has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to 
potential downstream issues such as disability rating and 
effective date, because the currently appealed rating decision 
was fully favorable to the Veteran on the issue of service 
connection for lumbar disc disease, L5-S1, with scoliosis and 
spondylosis and for degenerative disc disease of the cervical 
spine with spondylosis, and because the Veteran was fully 
informed of the evidence needed to substantiate these claims, the 
Board finds no prejudice to the Veteran in proceeding with the 
present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  In Dingess, the Court held that, in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
her the opportunity to give testimony before the RO.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; the Veteran has not contended otherwise.  The 
Veteran also does not contend, and the evidence does not show, 
that she is in receipt of Social Security Administration (SSA) 
disability benefits such that a remand to obtain her SSA records 
is required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran 
has been provided with VA examinations which address the current 
nature and severity of her service-connected lumbar disc disease, 
L5-S1, with scoliosis and spondylosis and her service-connected 
degenerative disc disease of the cervical spine with spondylosis.  
In summary, VA has done everything reasonably possible to notify 
and to assist the Veteran and no further action is necessary to 
meet the requirements of the VCAA.

The Veteran contends that her service-connected lumbar disc 
disease, L5-S1, with scoliosis and spondylosis and service-
connected degenerative disc disease of the cervical spine with 
spondylosis are both more disabling than currently evaluated.  
She testified at the June 2006 RO hearing that she experienced 
chronic low back and neck pain and was limited in her ability to 
lift things.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be determined, 
the average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities and the criteria that must be met for specific 
ratings.  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original 
assignment of a disability evaluation following an award of 
service connection, the severity of the disability at issue is to 
be considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected lumbar disc disease, L5-S1, with 
scoliosis and spondylosis currently is evaluated as 10 percent 
disabling prior to July 20, 2010, and as 20 percent disabling 
thereafter by analogy to 38 C.F.R. § 4.71a, DC 5003-5243 
(degenerative arthritis-intervertebral disc syndrome).  The 
Veteran's service-connected degenerative disc disease of the 
cervical spine with spondylosis currently is evaluated as 
10 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5003-
5243 as well.  See 38 C.F.R. § 4.71a, DC 5003-5243 (2010).  
DC 5003 provides a 10 percent rating for degenerative arthritis 
with x-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups.  A maximum 20 percent rating is 
assigned for degenerative arthritis with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups with occasional incapacitating exacerbations.  See 
38 C.F.R. § 4.71a, DC 5003 (2010).  

DC 5243 provides a 10 percent rating for intervertebral disc 
syndrome (IVDS) with incapacitating episodes having a total 
duration of at least 1 week but less than 2 weeks during the past 
12 months.  A 20 percent rating is assigned for IVDS with 
incapacitating episodes having a total duration of at least 
2 weeks but less than 4 weeks during the past 12 months.  A 
40 percent rating is assigned for IVDS with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  A maximum 60 percent 
rating is assigned under DC 5243 for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during the 
past 12 months.  See 38 C.F.R. § 4.71a, DC 5243 (2010).  Note (1) 
to DC 5243 defines an incapacitating episode as a period of acute 
signs and symptoms due to IVDS that requires bed rest and 
treatment prescribed by a physician.  Id, at Note (1).  Note (2) 
provides that, if IVDS is present is present in more than one 
spinal segment, provided that the effects in each spinal segment 
are clearly distinct, then each segment should be evaluated on 
the basis of incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine (General Rating 
Formula), whichever method results in a higher evaluation for 
that segment.  Id., at Note (2).

DC 5243 also provides that IVDS should be evaluated under either 
the General Rating Formula or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes, 
whichever method results in a higher evaluation when all 
disabilities are combined under § 4.25.  See 38 C.F.R. § 4.71a, 
DC 5243.

The General Rating Formula provides a 10 percent rating for 
forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees or forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees, or the combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees, 
or the combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  A 20 percent rating is 
assigned under the General Rating Formula for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is assigned for forward flexion of 
the cervical spine 15 degrees or less or favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned for 
unfavorable ankylosis of the entire cervical spine, forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
50 percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  A maximum 100 percent rating is 
assigned under the General Rating Formula for unfavorable 
ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, DC's 5235-
5243.  

Note (6) to the General Rating Formula provides that disability 
of the thoracolumbar and cervical spine segments will be 
evaluated separately, except when there is unfavorable ankylosis 
of both segments which will be rated as a single disability.  
Id., at Note (6).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Disability of 
the musculoskeletal system is primarily the inability to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  38 C.F.R. § 4.40 
(2010).  Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of station, 
or interference with standing, sitting, or weight bearing.  For 
the purpose of rating disability from arthritis, the cervical 
vertebrae and the lumbar vertebrae are each considered groups of 
minor joints ratable on a parity with major joints.  38 C.F.R. 
§ 4.45 (2010).  VA must consider "functional loss" of a 
musculoskeletal disability separately from consideration under 
the diagnostic codes; "functional loss" may occur as a result 
of weakness, fatigability, incoordination or pain on motion.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  VA must consider any part of the musculoskeletal system 
that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to 
the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, 
however, of the same manifestation under different diagnostic 
codes is to be avoided.  38 C.F.R. § 4.14 (2010).  The Rating 
Schedule may not be employed as a vehicle for compensating a 
claimant twice or more for the same symptomatology, since such a 
result would overcompensate the claimant for the actual 
impairment of his earning capacity and would constitute 
pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 
(1993).  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, 
weakness, and excess fatigability must be considered when 
determining the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all 
complaints of pain, fatigability, etc., shall be considered when 
put forth by a Veteran.  Therefore, consistent with DeLuca and 38 
C.F.R. § 4.59, the Veteran's complaints of pain have been 
considered in the Board's review of the diagnostic codes for 
limitation of motion.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an initial rating greater than 10 percent 
prior to July 20, 2010, and greater than 20 percent thereafter, 
for lumbar disc disease, L5-S1, with scoliosis and spondylosis.  
The competent evidence shows that, prior to July 20, 2010, the 
Veteran's service-connected low back disability was manifested 
by, at worst, forward flexion to 110 degrees, slight rotatory 
scoliosis at the lumbosacral junction, and left greater than 
transverse lumbosacral discomfort at all extremes of motion and 
with repetition (as seen on VA examination in July 2006).  The 
Veteran's available service treatment records show that she 
experienced chronic low back pain during active service.  She 
also was put on several temporary physical profiles due to a 
herniated disc, back pain, and a herniated nucleus pulposus (HNP) 
at L5-S1 during service.

The post-service medical evidence shows that, on VA orthopedic 
examination in April 2004, the Veteran's complaints included a 
herniated disc and constant lumbosacral spine pain which radiated 
to her left foot.  She reported that she had experienced a 
herniated disc since March 1996.  She described her low back pain 
as burning, aching, and sharp, and rated it as 10/10 on a pain 
scale (the worst pain).  Her pain was elicited by physical 
activity and relieved by rest and massage.  She was able to 
function with medication when in pain.  She denied any 
incapacitation due to low back pain.  She was unable to sit or 
stand for prolonged periods of time and was unable to lift.  
Physical examination of the thoracolumbar spine showed no 
complaints of radiating pain on movement, no muscle spasm, and no 
tenderness.  Straight leg raising was negative bilaterally.  
Range of motion of the lumbosacral spine testing showed flexion 
to 90 degrees, extension to 30 degrees, lateral flexion to 
30 degrees in both directions, and rotation to 30 degrees in both 
directions.  Range of motion was not limited additionally by the 
DeLuca factors.  There was no spine ankylosis and no signs of 
IVDS.  X-rays of the lumbar spine showed joint narrowing, 
scoliosis, and spondylosis.  The VA examiner stated that the 
Veteran's daily activity was minimally affected by her 
lumbosacral spine disability.  The diagnoses included lumbar disc 
disease, L5-S1, scoliosis, and spondylosis.  

VA x-rays of the lumbosacral spine taken in April 2005 showed 
alignment maintained throughout, no significant degenerative 
change, and L5/S1 disc was transitional.  VA electromyograph 
(EMG) taken in April 2005 showed no electrodiagnostic evidence of 
left lumbar radiculopathy or generalized peripheral neuropathy.

On VA joints examination in July 2006, the Veteran complained of 
constant low back pain which had not changed since her most 
recent VA examination and occasional radicular shooting pains, 
tingling, and numbness from the buttock to the left sacroiliac 
joint distribution which was transient in nature.  She rated her 
low back pain as 3/10 on a pain scale (with 10/10 being the worst 
pain) and experienced flare-ups with sitting more than 1 hour, 
standing more than 1 hour, twisting, turning, bending, or lifting 
more than 10 pounds.  Her back pain was not aggravated by 
walking, stairs, riding, or driving in a vehicle and she reported 
that her back pain actually improved with movement.  She denied 
any bowel or bladder changes associated with her low back pain.  
She also denied any injections, surgery, bracing, 
hospitalization, use of cane or crutches to assist in ambulation, 
or physician-prescribed bed rest for her low back pain.  Physical 
examination showed the Veteran ambulated without external 
supports or assistance and there was no evidence of an antalgic 
gait.  Physical examination of the thoracolumbar spine showed no 
tenderness to palpation in the midline spinous processes, 
intraspinous spaces, sacroiliac joints, sciatic notches, 
paraspinous or paravertebral musculature, and a preserved lumbar 
curve.  Range of motion testing of the thoracolumbar spine showed 
forward flexion to 110 degrees, extension to 25 degrees, lateral 
bending to 30 degrees bilaterally, rotation to 30 degrees 
bilaterally.  There was slight rotator scoliosis at the 
lumbosacral junction on forward flexion of the lumbosacral spine.  
The Veteran complained of left greater than transverse 
lumbosacral discomfort at all extremes of motion and with 
repetition.  X-rays of the lumbosacral spine showed congenital 
variant lumbosacral junction with attendant rotator scoliosis and 
degenerative changes.  The VA examiner stated that there was no 
objective clinical evidence that function was limited 
additionally by any of the DeLuca criteria.  Pain appeared to 
have the greatest functional impact in all cases.  He also noted 
that the basis for relating the Veteran's low back disability to 
active service was unclear.  The diagnoses included congenital 
variant, lumbosacral junction, with attendant rotary scoliosis 
and degenerative disc and facet arthropathy but without objective 
clinical evidence of lower extremity radiculopathy or spasm.

The Board acknowledges that the Veteran has reported that she 
experienced constant low back pain prior to July 20, 2010, as a 
result of her service-connected lumbar disc disease, L5-S1, with 
scoliosis and spondylosis.  The Board also acknowledges that the 
Veteran experienced chronic low back pain and an HNP during 
active service.  The competent evidence does not show, however, 
that her service-connected low back disability is manifested by 
any incapacitating episodes of IVDS, forward flexion of the 
thoracolumbar spine between 30 and 60 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or abnormal 
spinal contour such that an initial rating greater than 
10 percent is warranted during this time period.  See 38 C.F.R. 
§ 4.71a, DC 5003-5243 (2010).  The Board observes in this regard 
that the VA examiner concluded in July 2006 that the Veteran's 
low back disability was congenital in nature and he could not 
determine how it was related to active service.  The Board also 
observes that service connection is prohibited for congenital 
defects.  See 38 C.F.R. § 4.9 (2010).  In any event, as noted 
above, the Veteran's service-connected low back disability was 
manifested by, at worst, forward flexion to 110 degrees, slight 
rotatory scoliosis at the lumbosacral junction, and left greater 
than transverse lumbosacral discomfort at all extremes of motion 
and with repetition as seen on VA examination in July 2006.  She 
specifically denied experiencing any incapacitation due to her 
service-connected low back disability.  Although scoliosis was 
noted on x-rays of the lumbosacral spine, this abnormal spinal 
contour was related to the Veteran's congenital lumbosacral spine 
defect.  The Veteran has not identified or submitted any 
competent evidence, to include a medical nexus, demonstrating her 
entitlement to an initial rating greater than 10 percent prior to 
July 20, 2010, for her service-connected lumbar disc disease, L5-
S1, with scoliosis and spondylosis.  Accordingly, the Board finds 
that the criteria for an initial rating greater than 10 percent 
prior to July 20, 2010, for the Veteran's service-connected 
lumbar disc disease, L5-S1, with scoliosis and spondylosis have 
not been met.  See 38 C.F.R. § 4.71a, DC 5003-5243 (2010).

The Veteran also is not entitled to an initial rating greater 
than 20 percent effective July 20, 2010, for her service-
connected lumbar disc disease, L5-S1, with scoliosis and 
spondylosis.  On VA examination on July 20, 2010, the Veteran's 
complaints included progressively worse thoracolumbar spine pain 
and significantly restricted motion.  The VA examiner reviewed 
the Veteran's claims file, including her service treatment 
records.  The Veteran denied any bowel or bladder impairment or 
incapacitating episodes of IVDS associated with her service-
connected lumbar disc disease, L5-S1, with scoliosis and 
spondylosis.  She reported experiencing fatigue, decreased 
motion, stiffness, weakness, spasm, and pain in the lumbosacral 
spine.  She described her low back pain as moderate, sharp and 
aching, and constant, daily pain without radiation.  Physical 
examination showed normal posture, head position, and gait, no 
abnormal spinal curvatures, no thoracolumbar spine ankylosis, and 
tenderness in the thoracolumbar sacrospinalis muscles.  Range of 
motion testing of the thoracolumbar spine showed flexion to 
50 degrees, extension to 20 degrees, left lateral flexion to 
20 degrees, right lateral flexion to 25 degrees, lateral rotation 
to 25 degrees in both directions.  There was no objective 
evidence of pain on active range of motion or following 
repetitive motion.  There was no additional limitation of motion 
following 3 repetitions of range of motion testing.  There was 
normal muscle tone and no muscle atrophy.  X-rays of the 
lumbosacral spine showed advanced degenerative disc disease 
changes at L4-5.  The Veteran stated that she was unemployed 
although she worked as a babysitter for her grandchild.  The VA 
examiner concluded that the Veteran's service-connected low back 
disability had no effect on her usual daily activities.  The 
diagnoses included lumbar spine osteoarthritis/degenerative joint 
disease and lumbar spine degenerative disc disease.

The Board again acknowledges the Veteran's continuing complaints 
of low back pain which she attributes to her service-connected 
lumbar disc disease, L5-S1, with scoliosis and spondylosis.  The 
competent evidence does not indicate, however, that the Veteran 
experiences any incapacitating episodes of IVDS or that any 
thoracolumbar spine ankylosis (whether favorable or unfavorable) 
is present such that an initial rating greater than 20 percent 
effective July 20, 2010 is warranted for the Veteran's service-
connected lumbar disc disease, L5-S1, with scoliosis and 
spondylosis.  No spine ankylosis was found on VA examination in 
July 2010.  The Veteran again denied experiencing any 
incapacitating episodes of IVDS.  Flexion was limited to 
50 degrees but no abnormal spinal contour was found on physical 
examination.  The VA examiner also concluded that the Veteran's 
service-connected lumbar disc disease, L5-S1, with scoliosis and 
spondylosis had no effect on her activities of daily living.  The 
Veteran has not identified or submitted any competent evidence, 
to include a medical nexus, demonstrating her entitlement to an 
initial rating greater than 20 percent effective July 20, 2010, 
for her service-connected lumbar disc disease, L5-S1, with 
scoliosis and spondylosis.  Accordingly, the Board finds that the 
criteria for an initial rating greater than 20 percent effective 
July 20, 2010, for the Veteran's service-connected lumbar disc 
disease, L5-S1, with scoliosis and spondylosis have not been met.  
Id.
 
The Board also finds that the preponderance of the evidence is 
against the Veteran's claim for an initial rating greater than 
10 percent for her service-connected degenerative disc disease of 
the cervical spine with spondylosis.  The competent evidence 
shows that, at worst, this disability is manifested by complaints 
of chronic neck pain.  For example, the Veteran's service 
treatment records show that she was treated repeatedly for 
chronic neck pain and placed on multiple temporary physical 
profiles for this problem during active service.  The post-
service medical evidence shows that, on VA examination in April 
2004, the Veteran's complaints included constant cervical spine 
pain for the previous 8 years which was aching and sharp in 
nature.  The Veteran rated her neck pain as 6/10 on a pain scale 
(with 10/10 being the worst pain).  She denied any incapacitation 
or losing any time from work as a result of her cervical spine 
pain.  Physical examination of the cervical spine showed no 
complaints of radiating pain on movement, no muscle spasms, and 
no tenderness.  Range of motion testing of the cervical spine 
showed a full range of motion.  The Veteran's range of motion in 
the cervical spine was not limited additionally by any of the 
DeLuca criteria.  There was no ankylosis of the cervical spine.  
There were no signs of IVDS.  X-rays of the cervical spine showed 
joint narrowing and spondylosis.  The diagnoses included 
degenerative disc disease of the cervical spine with spondylosis.

On VA outpatient treatment in April 2005, the Veteran's 
complaints included a history of chronic neck pain which moved to 
her bilateral shoulder area.  She denied any history of injury 
although she also reported being diagnosed as having chronic neck 
pain by history in 1998.  Physical examination showed a good 
range of motion and no tenderness in her back.  X-rays showed 
degenerative disc narrowing at C6/C7, minimal osteophytosis, 
maintained alignment throughout, and unremarkable pre-vertebral 
soft tissues.  The assessment included a history of chronic neck 
pain since 1998

On VA joints examination in July 2006, the Veteran's complaints 
included constant left greater than right cervical paraspinous to 
scapular area pain which she rated as 4/10 on a pain scale (with 
10/10 being the worst pain).  She reported experiencing flare-ups 
with prolonged positioning, stressful situations, and on range of 
motion testing.  She denied any surgery, hospitalization, or 
physician-prescribed bed rest for this condition.  Physical 
examination showed the Veteran ambulated without external 
supports or assistance and there was no evidence of an antalgic 
gait.  Physical examination of the neck showed the spine was mid-
line without pelvic obliquity, a preserved cervical curve, and no 
tenderness to palpation in the paravertebral musculature of the 
cervical spine.  Cervicothoracic range of motion showed forward 
flexion to 45 degrees, extension to 30 degrees, lateral bending 
to 35 degrees to the left and to 30 degrees to the right, 
rotation to 60 degrees to the left and to 70 degrees to the 
right.  The Veteran complained of left greater than right 
paraspinous muscle discomfort at all extremes of motion.  X-rays 
of the cervical spine showed mild degenerative changes at C6-7.  
The VA examiner found no objective clinical evidence that 
function was limited additionally by any of the DeLuca criteria.  
He also questioned the basis for relating the Veteran's current 
cervical spine disability to active service.  The diagnoses 
included degenerative disc disease of the cervical spine without 
objective clinical evidence of upper extremity radiculopathy or 
spasm.

On VA examination in July 2010, the Veteran's complaints included 
progressively worse neck pain and stiffness and significantly 
restricted motion.  The VA examiner reviewed the Veteran's claims 
file, including her service treatment records.  The Veteran 
denied any hospitalizations for treatment of her service-
connected cervical spine disability.  She also denied any bowel 
or bladder impairment or incapacitating episodes of IVDS 
associated with this disability.  She reported experiencing 
fatigue, decreased motion, stiffness, weakness, spasm, and pain 
in the distal end of the neck up to the base of the skull.  Her 
pain was moderate, sharp, constant, daily, and non-radiating.  
Physical examination showed a normal posture, head position, and 
a normal gait.  There was no cervical spine ankylosis or abnormal 
spinal curvature present.  Physical examination of the cervical 
spine showed no abnormalities of the cervical sacrospinalis 
muscles and no muscle spasm, localized tenderness, or guarding 
severe enough to be responsible for abnormal gait or abnormal 
spinal contour.  Range of motion testing of the cervical spine 
showed flexion to 35 degrees, left lateral rotation to 
55 degrees, right lateral flexion to 35 degrees, and right 
lateral rotation to 65 degrees.  There was no objective evidence 
of pain on active range of motion testing.  There also was no 
additional limitation of motion or objective evidence of pain on 
repetitive motion.  X-rays of the cervical spine showed 
degenerative changes.  The VA examiner concluded that the 
Veteran's service-connected cervical spine disability had no 
effect on her usual daily activities.  The diagnoses included 
cervical spine osteoarthritis/degenerative joint disease and 
cervical spine degenerative disc disease.

The Board acknowledges the Veteran's continuing complaints of 
chronic neck pain.  The Board also acknowledges that the Veteran 
was treated during active service for these complaints.  The 
competent evidence does not show, however, that the Veteran's 
service-connected degenerative disc disease of the cervical spine 
with spondylosis is manifested by more than subjective complaints 
of continuing neck pain such that an initial rating greater than 
10 percent is warranted under DC 5003-5243.  See 38 C.F.R. 
§ 4.71a, DC 5003-5243 (2010).  (The Board notes parenthetically 
that, in the currently appealed rating decision issued in June 
2004, the RO concluded in the narrative portion of the rating 
decision that the Veteran's service-connected degenerative disc 
disease of the cervical spine with spondylosis was not 
compensably disabling.  However, the disability rating code sheet 
indicates that the Veteran was assigned a 10 percent rating for 
this disability.)  The Veteran has denied experiencing any 
incapacitating episodes of IVDS as a result of her service-
connected cervical spine disability on every VA examination 
conducted during the pendency of this appeal.  Thus, an initial 
rating greater than 10 percent is not warranted under DC 5243 
based on incapacitating episodes of IVDS.  See 38 C.F.R. § 4.71a, 
DC 5243.  On VA examination in April 2004, the Veteran had a full 
range of motion in her cervical spine with no additional 
limitation of motion under any of the DeLuca criteria, no 
cervical spine ankylosis, and no signs of IVDS.  Physical 
examination in April 2005 showed only a good range of motion and 
no tenderness in her back.  The Veteran again denied experiencing 
any IVDS or any associated bowel or bladder impairment at her 
most recent VA examination in July 2010.  At that examination, 
although the Veteran complained of continuing chronic neck pain, 
there was no objective evidence of pain on active range of motion 
testing and no additional limitation of motion or objective 
evidence of pain on repetitive motion.  X-rays of the cervical 
spine showed degenerative changes.  The Veteran's cervical spine 
x-rays have not shown that 2 or more major joints or 2 or more 
minor joint groups are involved with occasional incapacitating 
exacerbations such that an initial rating greater than 20 percent 
is warranted under DC 5003.  See 38 C.F.R. § 4.71a, DC 5003.  The 
Veteran also has not identified or submitted any competent 
evidence, to include a medical nexus, which demonstrates her 
entitlement to an initial rating greater than 10 percent for her 
service-connected cervical spine disability.  Accordingly, the 
Board finds that the criteria for an initial rating greater than 
10 percent for the Veteran's service-connected degenerative disc 
disease of the cervical spine with spondylosis are not met.  See 
38 C.F.R. § 4.71a, DC 5003-5243 (2010).

The Board also finds that a separate rating for bowel or bladder 
impairment associated with the Veteran's service-connected lumbar 
disc disease, L5-S1, with scoliosis and spondylosis or her 
service-connected degenerative disc disease of the cervical spine 
with spondylosis is not warranted.  She has denied experiencing 
any bowel or bladder impairment associated with these 
disabilities on multiple VA examinations conducted during the 
pendency of this appeal.  

The Board finally finds that consideration of additional staged 
ratings for the Veteran's service-connected lumbar disc disease, 
L5-S1, with scoliosis and spondylosis or for her service-
connected degenerative disc disease of the cervical spine with 
spondylosis is not warranted.  The Veteran's service-connected 
cervical spine disability essentially has not been more than 
minimally disabling throughout the appeal period.  Consideration 
of additional staged ratings also is not appropriate in light of 
the higher initial 20 percent rating assigned for her service-
connected lumbar disc disease, L5-S1, with scoliosis and 
spondylosis in the October 2010 rating decision.  See Fenderson, 
12 Vet. App. at 119.  

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of extraschedular 
rating for her service-connected lumbar disc disease, L5-S1, with 
scoliosis and spondylosis or for her service-connected 
degenerative disc disease of the cervical spine with spondylosis.  
38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. App. 242, 
243-44 (2008) (noting that the issue of an extraschedular rating 
is a component of a claim for an increased rating and referral 
for consideration must be addressed either when raised by the 
Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected lumbar disc disease, L5-S1, with 
scoliosis and spondylosis and for her service-connected 
degenerative disc disease of the cervical spine with spondylosis 
are not inadequate in this case.  Additionally, the diagnostic 
criteria adequately describe the severity and symptomatology of 
the Veteran's service-connected lumbosacral spine and cervical 
spine disabilities.  Moreover, the evidence does not demonstrate 
other related factors such as marked interference with employment 
and frequent hospitalization.  The Veteran reported at her VA 
examination in July 2010 that she was unemployed but the reason 
for her unemployment was that she was babysitting her 
granddaughter.  There also is no indication that the Veteran has 
been hospitalized for either her service-connected lumbosacral 
spine disability or for her service-connected cervical spine 
disability at any time during the pendency of this appeal.  She 
specifically denied any hospitalizations for treatment of either 
of these disabilities at her most recent VA examination in July 
2010.  In light of the above, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

Entitlement to an initial rating greater than10 percent prior to 
July 20, 2010, and greater than 20 percent thereafter, for lumbar 
disc disease, L5-S1, with scoliosis and spondylosis is denied.

Entitlement to an initial rating greater than 10 percent for 
degenerative disc disease of the cervical spine with spondylosis 
is denied.


REMAND

The Veteran has contended that her service-connected left and 
right shoulder impingement syndrome are each more disabling than 
currently evaluated.  The Board remanded these claims in April 
2010 for additional development, to include a VA examination.  As 
part of that examination, the Board asked the VA examiner(s) to 
determine whether there was x-ray evidence of the involvement of 
2 or more major joints or 2 or more minor joint groups with 
occasional incapacitating exacerbations in each shoulder.  See 
Board remand dated April 28, 2010.  The RO properly requested 
that the VA examiner provide this opinion with respect to each of 
the Veteran's service-connected shoulder disabilities when it 
requested the VA examinations later in April 2010.  
Unfortunately, however, a review of the VA joints examination 
conducted on July 20, 2010, shows that the requested opinions 
were provided by the VA examiner.

The Court has held that, when VA undertakes to provide a Veteran 
with an examination, that examination must be adequate for VA 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The 
Board finds that the July 20, 2010, VA joints examination is not 
adequate for VA purposes because the VA examiner did not provide 
the opinions requested.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on the 
appellant, as a matter of law, the right to compliance with the 
remand orders.  It was error for the RO/AMC to re-certify this 
appeal to the Board in November 2010 without complying with the 
April 2010 remand instructions.  Given this error, another remand 
is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Frank M. Tejada VA Outpatient 
Clinic, San Antonio, Texas, and request that 
the VA examiner who conducted the Veteran's 
July 20, 2010, VA joints examination provide 
an addendum to this examination report.  The 
claims file must be provided to this VA 
examiner for his review.  As requested by 
the Board in its April 2010 remand, this VA 
examiner must state in an addendum to the 
July 20, 2010, VA joints examination report 
whether there is x-ray evidence of the 
involvement of 2 or more major joints or 2 or 
more minor joint groups with occasional 
incapacitating exacerbations in each of the 
Veteran's shoulders.  A complete rationale 
must be provided for any opinion(s) 
expressed.

2.  If, and only if, the VA examiner who 
conducted the Veteran's July 20, 2010, 
VA joints examination is not available, 
then schedule the Veteran for appropriate VA 
examination(s) to determine the current 
nature and severity of his service-connected 
left and right shoulder impingement syndrome.  
The claims file must be provided to the 
examiner(s) for review.  All appropriate 
testing, to include range of motion testing 
(in degrees), should be conducted.  The 
examiner(s) should be asked to state whether 
there is x-ray evidence of the involvement of 
2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating 
exacerbations in each of the Veteran's 
shoulders.  A complete rationale must be 
provided for any opinion(s) expressed.

3.  Thereafter, readjudicate the Veteran's 
claims for initial ratings greater than 
10 percent for left shoulder impingement 
syndrome and for right shoulder impingement 
syndrome.  If the benefits sought on appeal 
remain denied, the Veteran and his service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


